DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-14, 23-42, 51-54, 58 and 64-84 have been cancelled.  Claims 1-10, 15-22, 43-50, 55-57, 59-63, 85 and 86 have been considered on the merits.
	The Declaration Under 37 CFR 1.132 filed 16 June 2021 has been considered.
	The Terminal Disclaimer filed 16 June 2021 has been approved.
	Rejections not repeated from the previous Office Action are withdrawn.

Election/Restrictions
The claims under consideration are directed to various mutant and truncated glucoamylase polypeptides, nucleic acids encoding the glucoamylases, expression vectors comprising the nucleic acids, and host cells comprising the nucleic acids.  Prior to the Amendment of 16 June 2021, all claims directed to variant glucoamylase polypeptides included a limitation that the variant polypeptides have at least 95% sequence identity to SEQ ID NO: 13 or 15.  However, by the Amendment of 16 June 2021, Claims 48 and 50 have been placed in independent form and no longer have any recitation limiting the variant polypeptides recited by those claims with respect to a “% sequence identity” limitation.  Thus, Claims 48 and 50 have been vastly expanded in scope and a new election of species requirement is set forth below to address the undue search and examination burden presented by these claims of expanded scope.

In addition, Claim 50 is/are generic to the following disclosed patentably distinct species: a composition comprising a variant glucoamylase enzyme comprising amino acid substitutions as compared to SEQ ID NO: 13, wherein the amino acid substitutions are selected from the group consisting of: S188H/Y321W/Q419P, T98S/Q161P/F516L, T98S/Q161P/N570P, T98S/Q161P, T550D/F555S, V65I/Y412F/Y503S/S518I, Y412F/Y503S/I564T, Y412F/Y503E, Y412F/Y503E/S518I, V65I/Y412F/Y503S, V65I/Y503E, Y503D/S518I/I564N, Y503E/S518L, V65I/Y503E/S544Q, V65I/Y503S, Y503E/S544E, V65I/Y503E/S544E/I564N, V65I/Y412F/Y503E, Y503E/S518I/S544Q, V65I/Y503E/S518M, Y412F/S518L, Y503E/S544Q, V65I/Y412F/Y503E/S544E/I564T/G569I, Y412F/Y503S, Y503E/I564T, S549D/F555D/G559N, S549D/F555R, K508T/L526N/S549D/G559N, K508T/G559N, F555D/I556P/G559N, etc. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant’s election of the mutation Y412F for Claim 48, and the mutation E11S/Y412F for Claim 50 in the reply filed on 16 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-4, 44, 45, 48, 49 and 85 are objected to because of the following informalities:
Claim 1 should be revised to recite “is not naturally occurring.”  The same correction should be made to Claims 2-4, 44, 45, 48, 49 and 85.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the “nucleic acid of claim 15 comprising the sequence of SEQ ID NO: 16”, and Claim 15 recites a “nucleic acid encoding said variant glucoamylase enzyme of claim 3.”  Claim 3 recites variant glucoamylase enzymes which all require mutations at various positions of SEQ ID NO: 15.  SEQ ID NO: 16 is the nucleic acid which encodes SEQ ID NO: 15, i.e., the parent sequence without any amino acid mutations such as are recited by Claim 3.  
Claim 85 is dependent upon Claim 44.  Claim 44 has been amended to delete substitutions at positions 44 and 49 of SEQ ID NO: 13.  Thus, Claim 85 is confusing since it recites the mutations I44V and R49H.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt Accession No. A0A2C5X2Z5_9PEZI (published 20 December 2017).
UniProt Accession No. A0A2C5X2Z5_9PEZI describes a 1,4-alpha-D-glucan glycohydrolase (i.e., a glucoamylase) from Ceratocystis fimbriata CBS 114723.  As shown by the sequence alignment below, the UniProt glucoamylase has 77% sequence identity with SEQ ID NO: 13 of the present application and has, relative to SEQ ID NO: 13, the mutations E11S and Y412F.  The claim recitation of “and wherein the variant glucoamylase enzyme is not naturally occurring” is given no patentable weight since it does not distinguish structurally over the glucoamylase enzyme described by UniProt Accession No. A0A2C5X2Z5_9PEZI.




SEQ ID NO: 13 (top) versus UniProt Accession No. A0A2C5X2Z5_9PEZI (bottom)

    PNG
    media_image1.png
    744
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    975
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-50 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 48-50 do not recite something significantly different than a judicial exception.   Claims 48-50 are encompass a naturally-occurring protein or composition thereof, whether isolated, synthetic or recombinant or not, that are not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as they are not markedly different than the protein of UniProt Accession No. A0A2C5X2Z5_9PEZI as it occurs in nature (see the 102 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9, 15-22 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent No. 9,670,472 – see the IDS filed 20 May 2020).
Yang et al. describe glucoamylase variants (abstract).  Also described are nucleic acids encoding the variants (column 34, lines 35-53), including codon optimized nucleic acids (column 34, lines 54-62).  Also described are expression vectors comprising the nucleic acids (column 37, line 8 to column 38, line 56), and host cells comprising the expression vectors, including bacterial cells, fungal cells or yeast cells (column 39, line 33 to column 40, line 55).  The glucoamylase variants can be produced by culturing the host cells and recovering the glucoamylase variant produced (column 42, lines 11-60).  As shown by the sequence alignments below: (1) the Yang glucoamylase having SEQ ID NO: 361 is 100% identical with the glucoamylase having SEQ ID NO: 13 of the present application, and therefore also comprises SEQ ID NO: 15 of the present application; (2) the Yang glucoamylase having SEQ ID NO: 15 is 98% identical with SEQ ID NO: 13 of the present application (and 97% identical with SEQ ID NO: 15 of the present application) and, relative to SEQ ID NOS: 13 and 15 has the mutations R23K, P30S, A39S, I44L, R49T, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A, Q419P and P423Q; and SEQ ID NO: 362 of Yang et al. (which encodes the glucoamylase of SEQ ID NO: 361) comprises SEQ ID NO: 16 of the present application (which encodes SEQ ID NO: 15 of the present application).
	Yang et al. do not exemplify a truncated version of a glucoamylase having 598 residues such as SEQ ID NO: 361 or SEQ ID NO: 15.  However, Yang et al. teach that fragments of the full length glucoamylase are useful in certain embodiments and that, in particular, in some embodiments only the catalytic domain of the glucoamylase is required (column 15, lines 8-29).  As shown in Figure 8, the parental glucoamylase has a catalytic domain at residues 42-457 and a starch binding domain at residues 515-606.  Thus, it would have been obvious to one of skill in 
SEQ ID NO: 13 (top) versus Yang SEQ ID NO: 361 (bottom)

    PNG
    media_image3.png
    896
    975
    media_image3.png
    Greyscale






SEQ ID NO: 15 (top) versus Yang SEQ ID NO: 361 (bottom)

    PNG
    media_image4.png
    797
    975
    media_image4.png
    Greyscale












SEQ ID NO: 13 (top) versus Yang SEQ ID NO: 15 (bottom)

    PNG
    media_image5.png
    890
    975
    media_image5.png
    Greyscale










SEQ ID NO: 15 (top) versus Yang SEQ ID NO: 15 (bottom)

    PNG
    media_image6.png
    796
    975
    media_image6.png
    Greyscale












SEQ ID NO: 16 (top) versus Yang SEQ ID NO: 362 (bottom)

    PNG
    media_image7.png
    851
    975
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    795
    975
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    409
    975
    media_image9.png
    Greyscale

Response to Arguments
	At the bottom of page 17 of the response, Applicant has argued that the 103 rejection is inappropriate because Yang et al. describe the desirable use of a glucoamylase having both a catalytic domain and a starch binding domain for starch processing and that “to state that Yang et al. teach only using the catalytic domain is not accurate in the context of starch processing, where Yang et al. state both domains are preferred.”  The argument is not convincing because 
	On pages 18-19 of the response, Applicant argues that the 103 rejection is inappropriate because the prior art allegedly teaches away from removing the starch binding domain from a full-length glucoamylase.  Applicant relies on Exhibit A (Southall et al.) and Exhibit B (Cornett et al.) as teaching away from removing the starch binding domain from a full-length glucoamylase, as well as paragraph 5 of the Zhang Declaration.  The argument is not convincing because:
 The prior art relied upon is Yang et al. and not any of Southall et al., Cornett et al. or the Zhang Declaration.  Thus, the descriptions found in Southall et al., Cornett et al. or the Zhang Declaration are not regarded as relevant to any “teaching away” from the 103 rejection of record since it is the teachings of Yang et al. which are used to justify the rejection.
The claims at issue are directed to glucoamylase compositions and not to methods of using a glucoamylase for starch processing.  Thus, descriptions by Southall et al., Cornett et al. and the Zhang Declaration pertaining to the undesirability of removing a starch binding domain of glucoamylases for starch processing is not regarded as teaching away from the claimed subject matter since there are uses of glucoamylases rather than processing starch.
Yang et al. explicitly recognize the desirability of making a glucoamylase which does not contain a starch binding domain.  See, for example, column 15, lines 8-29 where it is stated:

In other applications, only the catalytic domain is desired. (emphasis added)

	    Thus, regardless of what Southall et al., Cornett et al. or the Zhang Declaration have to say about the removal of the starch binding domain from a glucoamylase for starch processing, Yang et al. explicitly recognize that there are uses other than for starch processing in which removal of the starch binding domain from a glucoamylase is desirable.
	On pages 19-21 of the response, Applicant argues that the 103 rejection is inappropriate because unexpected and superior results rebut the prima facie case of obviousness.  In particular, Applicant argues that the results in Figure 1 of the Zhang Declaration, and the statements in paragraph 5 of the Declaration, provide evidence of unexpected thermoactivity of the claimed glucoamylase variants of SEQ ID NO: 15.  The argument is not convincing because the results presented in the Zhang Declaration pertain to a single truncated version of G6P, i.e., the truncated version which is G7P which corresponds to a polypeptide having an amino acid sequence consisting of SEQ ID NO: 15 of the present application.  In order for a showing of unexpected results to overcome a prima facie case of obviousness, the results presented must be commensurate in scope with the claims.  The results presented in the Zhang Declaration are not regarded as being commensurate in scope with the “95% variants” of Claims 1-9 and 15-22, nor are they regarded as being commensurate in scope with the 24 truncated versions of SEQ ID NO: 13 recited by Claim 43.
	Applicant has also argued that “Figure 3 of the present application shows unexpected thermoactivity increase in the claimed C-terminally truncated variant glucoamylase enzymes(s) with truncation position(s) as recited in claim 43, as compared to G6P (SEQ ID NO: 13) and wild i.e., SEQ ID NO: 13), which is a non-truncated version of glucoamylase having a starch binding domain.  No results could be identified in Figure 3 which pertain to any truncated version of SEQ ID NO: 13 and, consequently, there appears to be no relevance of the results in Figure 3 with respect to unexpected properties of any claimed glucoamylase not having a starch binding domain.
	Finally, on page 21 of the response, Applicant argues that the 103 rejection is inappropriate because it allegedly is based on impermissible hindsight.  The argument is not convincing because Yang et al. describe the limitations appearing in the claims and, as discussed above, Yang et al. teach that fragments of the full length glucoamylase are useful in certain embodiments and that, in particular, in some embodiments only the catalytic domain of the glucoamylase is required (column 15, lines 8-29).  As shown in Figure 8, the parental glucoamylase has a catalytic domain at residues 42-457 and a starch binding domain at residues 515-606.  Thus, it would have been obvious to one of skill in the art to have truncated the full-length glucoamylases of SEQ ID NO: 361 or SEQ ID NO: 15 by deleting any number of carboxy terminal residues starting at residue 458 to 515 because Yang et al. teach that glucoamylases having the catalytic domain and not the starch binding domain are desirable for certain applications.  Thus, the teachings of Yang et al. provide the guidance to make the proposed modifications.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7, 15, 16, 18-22 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,568,680 in view of Yang et al. (US Patent No. 9,670,472).  The claims of the ‘680 patent recite glucoamylase species within the scope of claims of the present application.  In particular: (1) SEQ ID NO: 3 of the ‘680 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, P30S, A39S, I44L, R49K, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q; and (2) SEQ ID NO: 5 of the ‘472 patent has 98% identity with SEQ ID NOS: 13 and 15 of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, A39S, I44L, R49K, D51N, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q.  The ‘680 patent recites glucoamylase species within the scope of claims of the present invention but does not describe nucleic acids encoding glucoamylase, expression vectors comprising the nucleic acids, host cells comprising the expression vectors, production of the glucoamylase by the host cells, or truncated version of the full-length 598 residue glucoamylases.  Yang et al. describe glucoamylase variants .
Response to Arguments
Applicant has argued that this Double Patenting rejection is inappropriate because “as argued above under Claim Rejection: 35 U.S.C. §103, Applicant submits that it is not obvious to i.e., Yang et al. is regarded as teaching the desirability of removing the starch binding domain from a glucoamylase.

Claims 1-9, 15, 16, 18-22, 43-47, 55-57, 59-63 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,053,678 in view of Yang et al. (US Patent No. 9,670,472).  The ‘678 patent recites nucleic acids which encode glucoamylase species within the scope of claims of the present invention.  In particular, SEQ ID NO: 1 of the ‘678 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, P30S, A39S, I44L, R49T, D51N, G111A, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q.  In addition, Claim 2 of the ‘678 patent recites that the mutations T31N, D53N, I69L, T98S, Y179F, A262S, L311V, Q419P and/or S434T can be included in SEQ ID NO: 1.  The ‘678 patent claims also recite expression vectors comprising the nucleic acids, host cells comprising the expression vectors, and production of the glucoamylase by the host cells.  The .
Response to Arguments
Applicant has argued that this Double Patenting rejection is inappropriate because “the variant glucoamylases of claims 44-49 comprise at least amino acid substitutions at positions 309, 413 and 415 as compared to SEQ ID NO:1 of '678 patent. However, claims 1-17 of '678 patent does not disclose a variant glucoamylase including amino acid substitutions at positions 309, 413 and 415 as compared to SEQ ID NO:1. Therefore, the present claims 44-49 as amended herein are patentably distinct from claims 1-17 of '678 patent.”  The argument is not convincing because independent Claim 44 recites a variant glucoamylase enzyme comprising at least one amino acid substitution at various specified positions as compared to SEQ ID NO: 13 and “wherein said variant glucoamylase enzyme is at least 95% identical to SEQ ID NO: 13”.  The claim has no requirement that the variant glucoamylase must have a certain amino acid at position 309, 413 or 415.  Rather, the variant glucoamylase only need have at least 95% identity to SEQ ID NO: 13 and contain at least one substitution at the specified amino acid positions.  As explained above, SEQ ID NO: 1 of the ‘678 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15.  In addition, the variant glucoamylase of the ‘678 patent may include one or more of the mutations T31N, D53N, I69L, T98S, Y179F, A262S, L311V, Q419P and S434T (see Claim 2) and mutations at these positions are recited, for example, by Claims 3, 4, 8, 9, 44, 45 and 85 of the present application.  Thus, the ‘678 patent recites variant glucoamylase species within the scope of Claims 1-9, 15, 16, 18-22, 43-47, 55-57, 59-63 and 85 of the present application.
In addition, Applicant has argued that this Double Patenting rejection is inappropriate because “as argued above under Claim Rejection: 35 U.S.C. §103, Applicant submits that it is not obvious to remove the SBD from the full-length glucoamylase enzyme of Yang et al. as i.e., Yang et al. is regarded as teaching the desirability of removing the starch binding domain from a glucoamylase.

Claims 1-9, 15, 16, 18-22, 43-47, 55-57, 59-63 and 85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,227,578 in view of Yang et al. (US Patent No. 9,670,472).  The claims of the ‘578 patent recite glucoamylase species within the scope of claims of the present application.  In particular: (1) SEQ ID NO: 361 of the ‘578 patent has 100% identity with SEQ ID NOS: 13 and 15 of the present application; (2) SEQ ID NO: 207 of the ‘578 patent has 99% and 98% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations I44L, R49K, D51N, V117A, P121Q, D309T, S413N and Y415A; (3) SEQ ID NO: 307 of the ‘578 patent has 99% identity with SEQ ID NOS: 13 and 15 of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations P121Q, D309T and Y415A; (4) SEQ ID NO: 1 of the ‘578 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the .
Response to Arguments
Applicant has argued that this Double Patenting rejection is inappropriate because “Applicant has amended claims 44 and 45 to recite amino acid substitution(s) at position(s) that are not disclosed in SEQ ID NO:207, SEQ ID NO:307, SEQ ID NO:3 and SEQ ID NO:5 of '578 patent.”  The argument is not convincing because SEQ ID NO: 1 of the ‘578 patent has 98% and 97% identity with SEQ ID NOS: 13 and 15, respectively, of the present application and, relative to SEQ ID NOS: 13 and 15, has the mutations R23K, P30S, A39S, I44L, R49T, D51N, G111A, V117A, M119L, P121Q, D309T, S413N, Y415A and P423Q. In addition, Claim 2 of the ‘578 patent recites that the mutations T31N, D53N, I69L, T98S, D118N, Y179F, A262S, L311V, T400K, Q419P and/or S434T can be included in SEQ ID NO: 1.  Mutations at the amino acid positions recited by Claim 2 of the ‘578 patent are recited, for example, by Claims 3, 4, 8, 9, 44, 45 and 85 of the 
	In addition, Applicant has argued that this Double Patenting rejection is inappropriate because “[a]s argued above under Claim Rejection: 35 U.S.C. §103, Applicant submits that it is not obvious to remove the SBD from the full-length glucoamylase enzyme of Yang et al. as alleged by the Examiner, as the art teaches away from removing the SBD from a full-length glucoamylase (see, Exhibits A and B). In addition, Applicant's claimed invention provides unexpectedly superior properties (see, Figures 2 and 3, and Dr. Zhang's Declaration submitted under 35 U.S.C. §1.132 as Exhibit C). Last, as discussed above, to state that Yang et al. teach only using the catalytic domain is not accurate in the context of starch processing, where Yang et al. state both domains are preferred (see, Lines 15-18, column 15, Emphasis added).”  The argument is not convincing for the same reasons set forth above in the Remarks addressing the 103 rejection, i.e., Yang et al. is regarded as teaching the desirability of removing the starch binding domain from a glucoamylase.

Allowable Subject Matter
Claims 10 and 86 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652